Title: To John Adams from Timothy Pickering, 4 April 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia April 4. 1799.

Yesterday General Maitland and Colonel Grant arrived here in a sloop of war from England, which they left the 6th of February. Their business respects St. Domingo. I have not yet seen them. Yesterday afternoon Mr. Liston sent me a packet of letters brought by them, one of which for you I have the honor to inclose. Several of Mr. King’s I am decyphering, the contents of which I will transmit as soon as possible.
I am with great respect / sir, your most obt. servt.


Timothy PickeringP.S. This morning commenced the march of Genl. Macpherson with the militia and volunteer horse of this city and some country troops of horse—The march of several companies of regular troops supersede the employment of the volunteer infantry.
